Case 1:16-cr-00212-LAK Document 1480 Filed 04/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eG TESS STNAAE See eecee i CASE EE RRS EE A eee Miia eH EH EO aeees So xX
UNITED STATES OF AMERICA,
-against- 16-cr-0212 (LAK)
EMILE ANDERSON,
Defendant.
SS ERLE ELAR Sie SSS A EE GS SS eee mae mie eee EE RS Be. Pa

LEWIs A. KAPLAN, District Judge.

Defendant was convicted on his plea of guilty of one count of conspiracy to engage
in racketeering and one count of using, carrying and possessing firearms in connection with that
conspiracy. He was sentenced in 2017 principally to consecutive terms of imprisonment totaling
66 months.

The Court is in receipt of an unsigned letter, purportedly from Kyiesha Anderson,
who appears to be defendant’s sister. The letter states that the defendant has asthma, asserts that this
places him at greater risk of contracting the COVID-19 virus, and asks that defendant be tested and
released. The Court construes this as a request for compassionate release.

I put to one side the fact that question whether defendant’s sister has standing to seek
relief on his behalf. I put aside also that while asthma initially was a condition thought to place its
sufferers at higher risk either of becoming infected with the virus, of an adverse outcome if infected
with it, or both, more recent medical information widely disseminated in the press casts significant
doubt on these earlier suppositions. But it is unnecessary to engage with either issue.

Under 18 U.S.C. § 3582(c), which was amended as part of the First Step Act, a
defendant serving a sentence in federal custody may move the court for compassionate release. But
it may do so only if the defendant first has (1) exhausted his administrative remedies for
compassionate release within the Bureau of Prisons (“BOP”) or (2) applied to the warden of the
institution in which he or she is confined for compassionate release and thirty days have elapsed
since the receipt of the application by the warden. The earlier of these two dates controls.

In this case, the Court has been provided with no reason to believe that the defendant
or anyone authorized to act on his behalf has applied to the BOP generally or the warden in
particular for compassionate release. While there may be circumstances in which a court could be

 
Case 1:16-cr-00212-LAK Document 1480 Filed 04/27/20 Page 2 of 2

2

justified in excusing a failure to exhaust administrative remedies outlined above, a question on
which I need not now pass, this Court declines to do so in all the circumstances of this request.

This is not to say that the Court is unsympathetic to the concerns of inmates during
this pandemic. But this is not an appropriate way to pursue compassionate release. The defendant
himself is entirely free to apply for compassionate release within the BOP. He is free also to file
his own motion with this Court. He may wish to contact the attorney who represented him in the
criminal case for assistance.

Application denied without prejudice. Defendant’s counsel, Mr. Perlmutter, is
directed to send copies of this order to the defendant and his sister.

SO ORDERED.

Dated: April 27, 2020 vf

Lewis fae
United Stat&s District Judge

  

 

 
